


Exhibit 10.20
FORM OF
EXECUTIVE CHANGE OF CONTROL AND SEVERANCE AGREEMENT
____________, 2011
EXECUTIVE:
[Named Executive Officer]
c/o FEI Company
5350 NE Dawson Creek Drive
Hillsboro, OR 97124
FEI:
FEI Company
an Oregon corporation
5350 NE Dawson Creek Drive
Hillsboro, OR 97124
AGREEMENT:
FEI considers the establishment and maintenance of a sound and vital management
to be essential to protecting and enhancing the best interests of FEI and its
shareholders. FEI recognizes that, as is the case with many publicly held
corporations, the possibility of a change of control may exist and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of FEI and its shareholders. In order to induce Executive to
remain employed by FEI in the face of uncertainties about the long-term
strategies of FEI and possible change of control of FEI and their potential
impact on Executive's position with FEI, this Executive Change of Control and
Severance Agreement (“Agreement”), which has been approved by the Board of
Directors of FEI, sets forth the severance benefits that FEI will provide to
Executive in the event Executive's employment by FEI is terminated under the
circumstances described in this Agreement. This Agreement sets forth the entire
understanding between FEI and Executive regarding severance benefits and
supersedes any and all prior oral and written agreements on the subject.
1.Employment Relationship. Executive is currently employed by FEI as Chief
Financial Officer of FEI Company. Executive and FEI acknowledge that Executive's
employment with FEI constitutes “at-will” employment, and either party may
terminate this employment relationship at any time and for any or no reason,
subject to the obligation of FEI to provide the severance benefits specified in
this Agreement in accordance with the terms hereof.
2.Release of Claims. In consideration for and as a condition precedent to
receiving the severance benefits outlined in this Agreement, Executive agrees to
execute a Release of Claims in the appropriate form attached as Exhibit A
(“Release of Claims”). Executive promises to execute and deliver the Release of
Claims to FEI within the later of (a) 21 days from the date Executive receives
the Release of Claims (or within such longer period of time as required by
applicable law but in no event later than sixty (60) days following Termination
of Executive's Employment, inclusive of any revocation period set forth in the
Release of Claims) or (b) the last day of Executive's active employment.
3.Compensation Upon Termination and A Change of Control. In the event of a
Termination of Executive's Employment (as defined in Section 7.1 of this
Agreement) other than for Cause (as defined in Section 7.2 of this Agreement),
death or Disability (as defined in Section 7.4 of this Agreement) that occurs
within 3 months prior to or 18 months following a Change of Control (as defined
in Section 7.3 of this Agreement), and contingent upon Executive's execution of
the Release of Claims without revocation (subject to Section 19) and compliance
with Section 9, Executive shall be entitled to the following benefits:
3.1As severance pay and in lieu of any other compensation for periods subsequent
to the date of Termination of Executive's Employment, FEI shall pay Executive,
in a single lump sum payment an amount in cash equal to two years of Executive's
annual base pay at the rate in effect immediately prior to such date. Subject to
Section 19, Executive's severance pay will be paid on the eighth day following
execution of the Release of Claims without revocation.




--------------------------------------------------------------------------------




3.2Pursuant to COBRA, a federal law, Executive is entitled to extend coverage
under any FEI group health plan in which Executive and Executive's dependents
are enrolled at the time of Termination of Executive's Employment. FEI will pay
Executive monthly cash payments for a period of 24 months in an amount equal to
1.33 times the monthly cost Executive would incur to extend such coverage under
the COBRA continuation laws Executive's group health and dental plan coverage in
effect at the time of Termination of Executive's Employment. Executive may use
these payments for such COBRA continuation coverage, to purchase an individual
medical insurance policy or for any other purpose. The initial payment pursuant
to this Section 3.2 shall be paid on the same date that the Section 3.1 payment
is payable and shall be in an amount equal to the monthly amount calculated as
provided in this Section 3.2 multiplied by the number of whole months between
the date Executive's coverage under any FEI group health plan ended and such
payment date, and the remaining monthly payments shall be paid on the last
payroll date of each subsequent calendar month through the end of the payment
period specified in this Section 3.2. The payments pursuant to this Section 3.2
shall be treated as separate payments for purposes of Section 409A (defined
below). FEI may unilaterally amend this Section 3.2 to the extent it deems
reasonably necessary or advisable to avoid the imposition of excise taxes,
penalties or similar charges on FEI under Section 4980D of the Internal Revenue
Code of 1986, as amended (the “Code”).
3.3Executive shall be entitled to receive an amount equal to 200% of the
Executive's target benefit for the year in which the Termination of Executive's
Employment occurs under the annual cash incentive plan(s) in effect at the time
of termination (less bonus amounts previously paid for such year). The amount
payable pursuant to Section 3.3 shall be paid on the same date that the
Section 3.1 payment is payable.
3.4For a period of two years following Termination of Executive's Employment,
FEI shall maintain in full force and effect, at its sole cost and expense, for
Executive's continued benefit, any life insurance policy insuring Executive's
life in effect immediately prior to termination, provided that Executive's
continued participation is possible under the general terms and provisions of
such policy. In the event that Executive's continued participation in such
policy is barred, FEI shall make a lump sum cash payment to Executive equal to
the total premiums that would have been paid by FEI for such two-year period,
based on the rates in effect on the date of Termination of Executive's
Employment. The maximum amount that FEI shall be obligated to pay pursuant to
this Section 3.4 in premiums and payments to Executive shall be $20,000. The
amount payable pursuant to Section 3.4, if any, shall be paid on the same date
that the Section 3.1 payment is payable.
3.5All outstanding stock options held by Executive under all stock option and
stock incentive plans of FEI shall become immediately exercisable in full and
shall remain exercisable until the earlier of (a) two years after Termination of
Executive's Employment or (b) the option expiration date as set forth in the
applicable option agreement. All vesting and performance requirements shall be
deemed fully satisfied, and all repurchase rights of FEI shall immediately
terminate under all outstanding restricted stock awards held by the Executive.
With respect to outstanding awards other than stock options and restricted stock
(but including restricted stock units), Executive will immediately vest in and
have the right to exercise such awards, all restrictions will lapse, and all
performance goals or other vesting criteria will be deemed achieved at 100
percent target levels and all other terms and conditions met. Except as
otherwise provided herein with respect to restricted stock unit awards granted
prior to May 16, 2011, such awards will be paid or otherwise settled as soon as
administratively practicable following the date of termination or, if later, the
date of exercise (subject to Section 19, to the extent applicable). With respect
to any restricted stock unit awards granted prior to May 16, 2011,
notwithstanding any provision in this Agreement to the contrary, to the extent
necessary to avoid imposition of any additional tax or income recognition under
Section 409A of the Code, the vesting of, and any performance requirements with
respect to, such restricted stock unit awards shall be accelerated in accordance
with this Section 3.5, but such awards shall be settled at the same time or
times as if such restricted stock units had vested in accordance with the
vesting schedule and other provisions set forth in the applicable restricted
stock unit award.




--------------------------------------------------------------------------------




3.6Notwithstanding any provision in this Agreement, in the event that Executive
would receive a greater after-tax benefit by receiving the Capped Benefit (as
defined in the next sentence) than from the payments pursuant to this Agreement
(the “Specified Benefits”), the Capped Benefit shall be paid to Executive and
the Specified Benefits shall not be paid. The Capped Benefit is the Specified
Benefits, reduced by the amount necessary to prevent any portion of the
Specified Benefits from constituting “parachute payments” as defined in
Section 280G(b)(2) of the Code, or any successor provision. In the event of a
reduction in accordance with the preceding sentence, the reduction will occur in
the following order: reduction of the cash severance pay provided pursuant to
Sections 3.1 through 3.3, the vesting acceleration of outstanding equity awards
provided pursuant to Section 3.5, and the Company-paid life insurance coverage
(or the cash equivalent) provided pursuant to Section 3.4. For purposes of
determining whether Executive would receive a greater after-tax benefit from the
Capped Benefit than from the Specified Benefits, there shall be taken into
account all payments and benefits Executive will receive upon a Change of
Control (collectively, excluding the Specified Benefits, the “Change of Control
Payments”) as determined in accordance with Section 280G of the Code and the
regulations issued thereunder. To determine whether Executive's after-tax
benefit from the Capped Benefit would be greater than Executive's after-tax
benefit from the Specified Benefits, there shall be subtracted from the sum of
the before-tax Specified Benefits and the Change of Control Payments (including
the monetary value of any non-cash benefits) any excise tax that would be
imposed under Code Section 4999 and all federal, state and local taxes required
to be paid by Executive in respect of the receipt of such payments, assuming
that such payments would be taxed at the highest marginal rate applicable to
individuals in the year in which the Specified Benefits are to be paid or such
lower rate as Executive advises FEI in writing is applicable to Executive.
Unless FEI and Executive otherwise agree in writing, any determination required
under this Section shall be made in writing by FEI's independent public
accountants or other nationally recognized accountants reasonably acceptable to
both parties (the “Accountants”), whose determination shall be conclusive and
binding upon Executive and FEI for all purposes. For purposes of making the
calculations required by this Section, the Accountants may rely on reasonable,
good faith interpretations concerning the application of Sections 280G and 4999
of the Code. FEI and Executive shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. FEI shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section.
4.Compensation Upon Termination and No Change of Control. In the event of a
Termination of Executive's Employment (as defined in Section 7.1 of this
Agreement) other than for Cause (as defined in Section 7.2 of this Agreement),
death or Disability (as defined in Section 7.4 of this Agreement) that does not
occur within 3 months prior to or 18 months following a Change of Control (as
defined in Section 7.3 of this Agreement), and contingent upon Executive's
execution of the Release of Claims without revocation (subject to Section 19)
and compliance with Section 9, Executive shall be entitled to the following
benefits:
4.1As severance pay and in lieu of any other compensation for periods subsequent
to the date of Termination of Executive's Employment, FEI shall pay Executive,
in a single lump sum payment an amount in cash equal to one year of Executive's
annual base pay at the rate in effect immediately prior to such date. Subject to
Section 19, Executive's severance pay will be paid on the eighth day following
execution of the Release of Claims without revocation.
4.2Pursuant to COBRA, a federal law, Executive is entitled to extend coverage
under any FEI group health plan in which Executive and Executive's dependents
are enrolled at the time of Termination of Executive's Employment. FEI will pay
Executive monthly cash payments for a period of 24 months in an amount equal to
1.33 times the monthly cost Executive would incur to extend such coverage under
the COBRA continuation laws Executive's group health and dental plan coverage in
effect at the time of Termination of Executive's Employment. Executive may use
these monthly payments for such COBRA continuation coverage, to purchase an
individual medical insurance policy or for any other purpose. The initial
payment pursuant to this Section 4.2 shall be paid on the same date that the
Section 4.1 payment is payable and shall be in an amount equal to the monthly
amount calculated as provided in this Section 4.2 multiplied by the number of
whole months between the date Executive's coverage under any FEI group health
plan ended and such payment date, and the remaining monthly payments shall be
paid on the last payroll date of each subsequent calendar month through the end
of the payment period specified in this Section 4.2. The payments pursuant to
this Section 4.2 shall be treated as separate payments for purposes of
Section 409A. FEI may unilaterally amend this Section 4.2 to the extent it deems
reasonably necessary or advisable to avoid the imposition of excise taxes,
penalties or similar charges on FEI under Section 4980D of the Code.
5.Tax Withholding; Subsequent Employment.
5.1All payments provided for in this Agreement are subject to applicable tax
withholding obligations imposed by federal, state and local laws and
regulations.
5.2The amount of any payment provided for in this Agreement shall not be
reduced, offset or subject to recovery by FEI by reason of any compensation
earned by Executive as the result of employment by another employer after
termination.




--------------------------------------------------------------------------------




6.Other Agreements or Arrangements. In the event that severance benefits are
payable to Executive under any other agreement or arrangement with or plan or
policy of FEI in effect at the time of Termination of Executive's Employment
(including but not limited to any employment agreement or severance plan or
policy, but excluding for this purpose any stock option agreement, restricted
stock agreement or restricted stock unit agreement, or any plan under which any
such stock options, shares of restricted stock or restricted stock units may
have been issued, that may provide for accelerated vesting, extension of
exercise periods, or related benefits upon the occurrence of a change in
control, death or disability), the benefits provided in this Agreement shall be
in lieu of the benefits provided in all such other agreements and arrangements.
7.Definitions.
7.1Termination of Executive's Employment. "Termination of Executive's
Employment" means that FEI has terminated Executive's employment with FEI
(including any subsidiary of FEI), provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
FEI. Termination of Executive's Employment shall include termination by
Executive by written notice to FEI referring to the applicable paragraph of
Section 7.1, for “Good Reason” based on:
(A)the assignment to Executive of a different title, job or responsibilities
that results in a substantial decrease in the level of responsibility of
Executive with respect to the surviving company after the Change of Control when
compared to Executive's level of responsibility for FEI's operations prior to
the Change of Control;
(B)a material reduction by FEI or the surviving company in Executive's base pay
as in effect immediately prior to the Change of Control, other than a salary
reduction that is part of a general salary reduction affecting employees
generally;
(C)a significant reduction by FEI or the surviving company in total benefits
available to Executive under cash incentive, stock incentive and other employee
benefit plans after the Change of Control compared to the total package of such
benefits as in effect prior to the Change of Control; or
(D)FEI or the surviving company requires Executive to be based more than 50
miles from where Executive's office is located immediately prior to the Change
of Control except for required travel on company business to an extent
substantially consistent with the business travel obligations which Executive
undertook on behalf of FEI prior to the Change of Control.
Notwithstanding anything in the foregoing to the contrary, Termination of
Executive's Employment by Executive will not be for Good Reason unless Executive
notifies FEI in writing of the existence of the condition which Executive
believes constitutes Good Reason within 90 days of the initial existence of such
condition (which notice specifically identifies such condition), FEI fails to
remedy such condition within 30 days after the date on which it receives such
notice (the “remedial period”), and Executive actually terminates employment
within 30 days after the expiration of the remedial period.
7.2Cause. Termination of Executive's Employment for “Cause” shall mean
termination upon (a) the willful and continued failure by Executive to perform
substantially Executive's reasonably assigned duties with FEI (other than any
such failure resulting from Executive's incapacity due to physical or mental
illness) after a demand for substantial performance is delivered to Executive by
the Board of Directors, the Chief Executive Officer, or the President of FEI,
which specifically identifies the manner in which the Board of Directors or FEI
believes that Executive has not substantially performed Executive's duties or
(b) the willful engaging by Executive in illegal conduct which is materially and
demonstrably injurious to FEI. No act, or failure to act, on Executive's part
shall be considered “willful” unless done, or omitted to be done, by Executive
without reasonable belief that Executive's action or omission was in, or not
opposed to, the best interests of FEI. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board of Directors
shall be conclusively presumed to be done, or omitted to be done, by Executive
in the best interests of FEI.
7.3Change of Control. A Change of Control shall mean that one of the following
events has taken place:
(A)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
FEI representing more than twenty percent (20%) of the total voting power
represented by FEI's then outstanding voting securities (other than to the
extent such beneficial ownership arises from a voting agreement, proxy or
similar document entered into in connection with and pertaining to a merger or
similar transaction approved by FEI's Board);
(B)the consummation of the sale or disposition by FEI of all or substantially
all of FEI's assets;




--------------------------------------------------------------------------------




(C)the consummation of a merger or consolidation of FEI with any other
corporation, other than a merger or consolidation which would result in the
voting securities of FEI outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent (50%)
of the total voting power represented by the voting securities of FEI or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; or
(D)a change in the composition of the Board occurring within a one (1) year
period, as a result of which less than a majority of the directors are Incumbent
Directors. “Incumbent Directors” means directors who either (A) are directors of
FEI as of the date hereof, or (B) are elected, or nominated for election, to the
Board with the affirmative votes of at least two-thirds of the directors of FEI
at the time of such election or nomination (but will not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to FEI).
Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Executive, or a group of persons which includes
Executive, acquiring, directly or indirectly, securities representing 20 percent
or more of the voting power of outstanding securities of FEI.
7.4Disability. Termination of Executive's Employment based on “Disability” shall
mean termination without further compensation under this Agreement, due to
Executive's absence from Executive's full-time duties with FEI for 180
consecutive days as a result of Executive's incapacity due to physical or mental
illness, unless within 30 days after notice of termination by FEI following such
absence Executive shall have returned to the full-time performance of
Executive's duties.
8.Successors; Binding Agreement.
8.1This Agreement shall be binding on and inure to the benefit of FEI and its
Successors and assigns.
8.2This Agreement shall inure to the benefit of and be enforceable by Executive
and Executive's legal representatives, executors, administrators and heirs. None
of the rights of Executive to receive any form of compensation payable pursuant
to this Agreement may be assigned or transferred except by will or the laws of
descent and distribution. Any other attempted assignment, transfer, conveyance,
or other disposition of Executive's right to compensation or other benefits will
be null and void.
9.Resignation of Corporate Offices. Executive will resign Executive's office, if
any, as a director, officer or trustee of FEI, its subsidiaries or affiliates
and of any other corporation or trust of which Executive serves as such at the
request of FEI, effective as of the date of Termination of Executive's
Employment. Executive agrees to provide FEI such written resignation(s) upon
request and that no severance will be paid until after such resignation(s) are
provided.
10.Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Oregon.
11.Amendment. No provision of this Agreement may be modified unless such
modification is agreed to in a writing signed by Executive and FEI.
12.Severability. If any of the provisions or terms of this Agreement shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other terms of this Agreement, and this Agreement shall be
construed as if such unenforceable term had never been contained in this
Agreement.
13.Notices.
13.1General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices shall be
addressed to him at the home address which he most recently communicated to FEI
in writing. In the case of FEI, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its General Counsel.
13.2Notice of Termination. Any termination by FEI for Cause or by Executive for
Good Reason or otherwise shall be communicated by a notice of termination to the
other party hereto given in accordance with this Section. Such notice shall
indicate the specific termination provision in this Agreement relied upon, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, including the extent
required by Section 7.1, and shall specify the date of termination.




--------------------------------------------------------------------------------




14.Integration. This Agreement, together with the equity award grant notices and
agreements that describe Executive's outstanding equity awards, FEI's standard
form of indemnification agreement and indemnification policies, and FEI's
standard form of confidentiality agreement, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. In entering
into this Agreement, no party has relied on or made any representation,
warranty, inducement, promise, or understanding that is not in this Agreement.
To the extent that any provisions of this Agreement conflict with those of any
other agreement, including but not limited to any equity award grant notices and
agreements whether issued and entered into prior to, contemporaneously with, or
following this Agreement, the terms of this Agreement will prevail except to the
extent this Agreement is specifically referenced in such other agreement.
15.Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.
16.Arbitration. FEI and Executive agree that any and all disputes arising out of
the terms of this Agreement, Executive's employment by FEI, Executive's service
as an officer or director of FEI, or Executive's compensation and benefits,
their interpretation, and any of the matters herein released, will be subject to
binding arbitration in Portland, Oregon before the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes,
supplemented by the Oregon Rules of Civil Procedure. FEI and Executive agree
that the prevailing party in any arbitration will be entitled to injunctive
relief in any court of competent jurisdiction to enforce the arbitration award.
FEI and Executive hereby agree to waive their right to have any dispute between
them resolved in a court of law by a judge or jury. This Section will not
prevent either party from seeking injunctive relief (or any other provisional
remedy) from any court having jurisdiction over the Parties and the subject
matter of their dispute relating to Executive's obligations under this
Agreement.
17.Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
18.Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
19.Code Section 409A.
19.1Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A of the Code and the
final regulations and any guidance promulgated thereunder (“Section 409A”) at
the time of Termination of Executive's Employment (other than due to death),
then the severance benefits payable to Executive under this Agreement, if any,
and any other severance payments or separation benefits that are subject to the
requirements of Section 409A and not exempt therefrom under Treasury Regulation
Section 1.409A-1(b) or otherwise (together, the “Deferred Compensation
Separation Benefits”) otherwise due to Executive on or within the six (6) month
period following Executive's termination will accrue during such six (6) month
period and will become payable in a lump sum payment (less applicable
withholding taxes) on the date six (6) months and one (1) day following the date
of Executive's termination of employment. All subsequent payments, if any, will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following his termination but prior to the six-month anniversary of his date of
termination, then any payments delayed in accordance with this Section will be
payable in a lump sum (less applicable withholding taxes) to Executive's estate
as soon as administratively practicable after the date of Executive's death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.
19.2It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. FEI and Executive agree
to work together in good faith to consider amendments to this Agreement and to
take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition under Section 409A
prior to actual payment to Executive.
19.3    In no event will FEI or any of its subsidiaries or affiliates or their
respective directors, employees or agents be liable for any additional tax, or
penalty that may be imposed on Executive by Section 409A or damages for failing
to comply with, or be exempt from, the requirements of Section 409A.
20.Term. This Agreement will expire on May 16, 2014.




--------------------------------------------------------------------------------




21.Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.


FEI COMPANY
By:
 
 
 
 
Title:
 
Executive









--------------------------------------------------------------------------------




EXHIBIT A
RELEASE OF CLAIMS
1.PARTIES.
The parties to this Release of Claims (hereinafter “Release”) are
___________________ and FEI Company, an Oregon corporation, as hereinafter
defined.
1.1EXECUTIVE.
For the purposes of this Release, “Executive” means ___________________, and his
attorneys, heirs, executors, administrators, assigns, and spouse.
1.2THE COMPANY.
For purposes of this Release the “Company” means FEI Company, an Oregon
corporation, its predecessors and successors, corporate affiliates, and all of
each corporation's officers, directors, employees, insurers, agents, or assigns,
in their individual and representative capacities.
2.BACKGROUND AND PURPOSE.
Executive was employed by the Company. Executive's employment is ending
effective __________ and such termination [is][is not] occurring within [3]
months prior to or [18] months following a Change in Control as defined in
Section 7.3 (“Change in Control”) of the Executive Change of Control and
Severance Agreement dated effective May 16, 2011, between the Company and
Executive (“Agreement”). Pursuant to Section [3][4] of the Agreement, FEI is
required to make certain payments and/or provide certain benefits to Executive
as a result of termination of Executive's employment.
The purpose of this Release is to settle, release and discharge all claims
Executive may have against the Company, whether asserted or not, known or
unknown, including, but not limited to, all claims arising out of or related to
Executive's employment, any claim for reemployment, or any other claims, whether
asserted or not, known or unknown, past or future, that relate to Executive's
employment, compensation, reemployment, or application for reemployment.
3.RELEASE.
3.1    General Release.
Executive agrees that the foregoing consideration represents settlement in full
of all outstanding obligations owed to Executive by the Company and its current
and former officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Release,
including, without limitation:
a)    Any and all claims relating to or arising from Executive's employment
relationship with the Company and the termination of that relationship;
b)    Any and all claims relating to, or arising from, Executive's right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
c)    Any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;




--------------------------------------------------------------------------------




d)    Any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, any claim arising under the Oregon
statutes dealing with employment and discrimination in employment, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Rehabilitation
Act of 1973, the Americans with Disabilities Act of 1990, the Equal Pay Act, the
Fair Labor Standards Act, except as prohibited by law, the Fair Credit Reporting
Act, the Age Discrimination in Employment Act of 1967 (the “ADEA”), the Older
Workers Benefit Protection Act, the Employee Retirement Income Security Act of
1974 (“ERISA”), the Worker Adjustment and Retraining Notification Act, the
Family and Medical Leave Act, except as prohibited by law, the Sarbanes-Oxley
Act of 2002, Executive Order 11246, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Oregon wage and hour statutes, all as
amended, any regulations under such authorities, and any applicable contract,
tort, or common law theories;
e)    any and all claims for violation of the federal or any state constitution;
f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Release or the Agreement; and
h)    any and all claims for attorneys' fees and costs.
Executive agrees that the release set forth in this Section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law.
3.1Reservations of Rights.
This Release shall not affect any rights which Executive may have under any
medical insurance, disability plan, workers' compensation, unemployment
compensation, applicable company stock incentive plan(s), indemnifications, or
the 401(k) plan maintained by the Company. This release does not extend to any
obligations incurred under this Agreement.
3.2No Admission of Liability.
It is understood and agreed that the acts done and evidenced hereby and the
Release granted in this Agreement is not an admission of liability on the part
of Executive or the Company.
4.CONSIDERATION TO EXECUTIVE.
The Company shall pay to Executive the amounts described in the Agreement,
subject to all terms and conditions therein.
5.NO DISPARAGEMENT.
Executive agrees that henceforth Executive will not disparage or make false or
adverse statements about the Company. The Company may take actions consistent
with breach of this Release should it determine that Executive has disparaged or
made false or adverse statements about the Company. The Company agrees to follow
the applicable policy(ies) regarding release of employment reference
information.
6.CONFIDENTIALITY, PROPRIETARY, TRADE SECRET AND RELATED INFORMATION.
Executive shall not make unauthorized use or disclosure of any of the Company's
confidential, proprietary or trade secret information, including, without
limitation, its products, customers and suppliers. Moreover, Executive
acknowledges that, subject to the enforcement limitations of applicable law, the
Company reserves the right to enforce the terms of any employment agreement
between the Executive and the Company. Should Executive or Executive's attorney
or agents be requested in any judicial, administrative, or other proceeding to
disclose confidential, proprietary or trade secret information Executive learned
as an employee of the Company, Executive shall promptly notify the Company of
such request by the most expeditious means in order to enable the Company to
take any reasonable and appropriate action to limit such disclosure.




--------------------------------------------------------------------------------




7.OPPORTUNITY FOR ADVICE OF COUNSEL.
Executive acknowledges that Executive has been, and hereby is, advised to seek
advice of counsel with respect to this Release. Executive represents that he has
carefully read and understands the scope and effect of the provisions of this
Release.
8.ENTIRE RELEASE.
Executive and the Company acknowledge that no other party has made any promise,
representation, or warranty, express or implied, not contained in this Release
concerning the subject matter of this Release to induce this Release, and
Executive and Company acknowledge that they have not executed this Release in
reliance upon any such promise, representation, or warranty not contained in
this Release. This Release represents the entire agreement and understanding
between the Company and Executive concerning the subject matter of this Release
and Executive's relationship with the Company, the termination thereof, and the
events leading thereto and associated therewith, and supersedes and replaces any
and all prior agreements and understandings concerning the subject matter of
this Release and Executive's relationship with the Company, with the exception
of the Agreement, the equity award grant notices and agreements that describe
Executive's outstanding equity awards, the Company's standard form of
indemnification agreement and indemnification policies, and the Company's
standard form of confidentiality agreement.
9.SEVERABILITY.
Every provision of this Release is intended to be severable. In the event any
term or provision of this Release is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction, such illegality or
invalidity shall not affect the remaining terms and provisions of this Release,
which terms and provisions shall remain binding and enforceable.
10.ACKNOWLEDGMENTS.
Executive acknowledges that the Release provides severance pay and benefits
which the Company would otherwise have no obligation to provide.
Executive acknowledges that he is waiving and releasing any rights he may have
under the ADEA, and that this waiver and release is knowing and voluntary.
Executive agrees that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the Effective Date of this Release.
Executive acknowledges that the consideration given for this waiver and release
is in addition to anything of value to which Executive was already entitled.
Nothing in this Release prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law.
11.REVOCATION.
As provided by the Older Workers Benefit Protection Act, Executive shall have up
to twenty-one (21) days to consider this Release. For a period of seven (7) days
from execution of this Release, Executive may revoke this Release by so
indicating in a signed writing delivered to the Company during the seven- (7)
day revocation period. This Release shall not be effective until after the
revocation period has expired. In the event Executive signs this Release and
returns it to the Company in less than the 21-day period identified above,
Executive hereby acknowledges that he has freely and voluntarily chosen to waive
the time period allotted for considering this Release. Executive acknowledges
and understands that revocation must be accomplished by a written notification
to the Company's General Counsel that is received prior to the Effective Date of
this Release. Upon receipt of Executive's signed Release, the end of the
revocation period without revocation by Executive and, to the extent applicable
with respect to severance payments or separation benefits that may be considered
deferred compensation under Section 409A, the expiration of the six (6) month
period specified in Section 19 of the Agreement, the payments described in
Section 4 above will be made by the Company to Executive in accordance with
Section 4.
12.    NO PENDING OR FUTURE LAWSUITS.
Executive represents that he has no lawsuits, claims, or actions pending in his
name, or on behalf of any other person or entity, against the Company or any of
the other Releasees. Executive also represents that he does not intend to bring
any claims on his own behalf or on behalf of any other person or entity against
the Company or any of the other Releasees.




--------------------------------------------------------------------------------




13.    BREACH.
Executive acknowledges and agrees that any material breach of this Release,
unless such breach constitutes a legal action by Executive challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Executive under this Release and the
Agreement, except as provided by law.
14.    ARBITRATION.
Executive and the Company agree that any and all disputes arising out of the
terms of this Release or the Agreement, Executive's employment by the Company,
Executive's service as an officer or director of the Company, or Executive's
compensation and benefits, their interpretation, and any of the matters herein
released, will be subject to binding arbitration in Portland, Oregon before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes, supplemented by the Oregon Rules of Civil Procedure.
Executive and the Company agree that the prevailing party in any arbitration
will be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award. Executive and the Company hereby agree to waive
their right to have any dispute between them resolved in a court of law by a
judge or jury. This Section will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over Executive and the Company and the subject matter of their
dispute relating to Executive's obligations under this Agreement.
15.    TAX CONSEQUENCES.
The Company makes no representations or warranties with respect to the tax
consequences of the payments and any other consideration provided to Executive
or made on his behalf under the terms of this Release or the Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Executive's failure to pay or the
Company's failure to withhold, or Executive's delayed payment of, federal or
state taxes, or (b) damages sustained by the Company by reason of any such
claims, including attorneys' fees and costs.
16.    ATTORNEYS' FEES.
Except with regard to a legal action challenging or seeking a determination in
good faith of the validity of the waiver herein under the ADEA, in the event
that either Executive or the Company brings an action to enforce or effect its
rights under this Release, the prevailing party shall be entitled to recover its
costs and expenses, including the costs of mediation, arbitration, litigation,
court fees, and reasonable attorneys' fees incurred in connection with such an
action.
17.    COUNTERPARTS.
This Release may be executed in counterparts and by facsimile, and each
counterpart and facsimile shall have the same force and effect as an original
and shall constitute an effective, binding agreement on the part of each of the
undersigned.
18.    NO ORAL MODIFICATION.
This Release may only be amended in a writing signed by Executive and the
Company.
19.    GOVERNING LAW.
This Release shall be construed, interpreted, governed, and enforced in
accordance with Oregon law.
20.    EFFECTIVE DATE.
Each party to this Release has seven (7) days after that party signs this
Release to revoke it. This Release will become effective on the eighth day after
it has been signed by both parties, so long as it is not revoked by either party
before that date (the “Effective Date”).




--------------------------------------------------------------------------------




21.    VOLUNTARY EXECUTION OF RELEASE.
Executive understands and agrees that he executed this Release voluntarily,
without any duress or undue influence on the part or behalf of the Company or
any third party, with the full intent of releasing all of his claims against the
Company and any of the other Releasees. Executive acknowledges that:
21.1    He has read this Release;
21.2    He has been represented in the preparation, negotiation, and execution
of this Release by legal counsel of his own choice or has elected not to retain
legal counsel;
21.3    He understands the terms and consequences of this Release and of the
releases it contains; and
21.4    He is fully aware of the legal and binding effect of this Release.
Dated:
 

    
 
[Name of Executive]



STATE OF OREGON     )
        ) ss.
County of         )
Personally appeared the above named ________________________ and acknowledged
the foregoing instrument to be his or her voluntary act and deed.
Before me:


Notary Public for
My commission expires:
FEI COMPANY
By:
 
 
Dated:
 

Its:
 
On Behalf of "Company"





